Citation Nr: 0804692	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes.

2.  Entitlement to an initial compensable rating for coronary 
artery disease (CAD).

3.  Entitlement to an initial compensable rating for 
hypertension.

4.  Entitlement to an initial compensable rating for 
peripheral neuropathy of the left hand.

5.  Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In that decision, the RO, among other things, 
granted service connection for diabetes, CAD, hypertension, 
peripheral neuropathy of the left hand, and erectile 
dysfunction, assigning a 20 percent rating for diabetes and 
noncompensable ratings for the other disabilities.  The 
veteran appealed the assigned ratings for all of these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran noted a possible psychiatric disability related 
to service (Hearing transcript, p. 16).  This matter is 
referred to the RO for appropriate consideration and 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence reflects that the veteran's diabetes 
required a restricted diet and oral hypoglycemic agents, but 
he was not taking insulin at any stage of the appeal period.

3.  The evidence reflects that a workload of between 7 and 10 
METs resulted in dyspnea and fatigue, and medication was 
required to control the veteran's CAD; however, there was no 
evidence of dyspnea, fatigue, or other symptoms at between 5 
and 7 METs, or cardiac hypertrophy or dilation on X-ray or 
otherwise, at any stage of the appeal period.

4.   The evidence reflects that the veteran has not had 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more at any stage of the appeal 
period, or a history of diastolic pressure predominantly 100 
or more. 

5.  There was no evidence of even mild incomplete paralysis 
of the left hand at any stage of the appeal period.

6.  There was no evidence of deformity of the penis in 
addition to loss of erectile power at any stage of the appeal 
period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for an initial rating of 10 percent, but no 
higher, for CAD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7005 
(2007).

3.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 
(2007).

4.  The criteria for an initial compensable rating for 
peripheral neuropathy of the left hand have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Code 8515 ( 2007).

5.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic 
Code 7599-7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for higher ratings for 
diabetes, hypertension, peripheral neuropathy, erectile 
dysfunction, and CAD, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The July 2006 SOC set forth 
the criteria for higher ratings for each disability.  In 
addition, the December 2006 letter also informed the veteran 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Moreover, the December 2006 letter informed the veteran that 
he had to provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, that if an increase in disability was found, 
a disability rating will be determined by applying relevant 
diagnostic codes which provide for a range in severity of a 
particular disability from 0% to as much as 100% depending on 
the disability involved, and provided examples of the types 
of medical and lay evidence that the veteran could submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  These examples 
included statements from employers as to how his conditions 
affect his ability to work.  See Vasquez-Flores v. Peake, No 
05-0355 (U.S. Vet. App. Jan. 30, 2008).

After issuance of the December 2006 letter, and opportunity 
for the veteran to respond, the March 2007 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes of the veteran's 
service medical records, VA outpatient treatment (VAOPT) 
records, and the March 2005 VA examination report addressing 
each of the disabilities for which the veteran is claiming a 
higher initial rating.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as written statements submitted by the 
veteran and by his representative, on his behalf.  The Board 
notes that, at the Travel Board hearing, the veteran 
indicated that he was taking an exercise stress test shortly 
thereafter, and the VLJ indicated that the record would be 
held open for 30 days to receive evidence of this test 
(Hearing transcript, 7, 9).  However, there is no evidence 
that the test took place, and neither the veteran nor his 
representative have indicated otherwise.  In these 
circumstances, VA's duty to assist did not require additional 
action.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street."); 
38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (2005) (requiring 
claimant to cooperate fully with VA's efforts to obtain 
federal and non-federal records, including providing 
identifying information).

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  Where there is no provision for a zero percent 
(noncompensable) rating in the criteria for a given 
disability, such a rating may be assigned if the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Diabetes

The veteran's diabetes is rated under 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913.  DC 7913 provides that diabetes 
manageable by restricted diet only warrants a 10 percent 
rating.  A 20 percent rating requires insulin or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating requires insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight or strength, or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 20 percent 
for the veteran's diabetes have not been met at any stage of 
the appeal.  The March 2005 VA examination report described 
the current treatment for the veteran's diabetes as Glyburide 
(an oral hypoglycemic agent), indicated that there were 
episodes of hypoglycemic reactions or ketoacidosis that did 
not require hospitalization, and indicated that the veteran 
was told to follow restricted or special diet and to regulate 
or restrict his activities.  July 2004 and August 2006 VAOPT 
notes indicated that the veteran was taking Glyburide and 
Metformin (also a hypoglycemic agent).  A few hypoglycemic 
episodes, but no hospitalizations, were noted in July 2004 
VAOPT notes.  An August 2006 VAOPT note indicated that 
insulin was not being used to treat the veteran's diabetes.  
Moreover, during the September 2007 Travel Board hearing, the 
veteran testified that he was not taking insulin and that his 
doctor was not telling him what to do regarding his 
activities (Hearing transcript, 3, 3-4).

Based on the above, the Board finds that the current 20 
percent rating for the veteran's diabetes is appropriate, 
because it requires a restricted diet and oral hypoglycemic 
agents.  However, even assuming that the veteran was told to 
regulate his activities as indicated, without explanation, in 
the March 2005 VA examination report, the veteran would not 
be entitled to an initial rating higher than 20 percent at 
any stage of the appeal because he was not taking insulin 
during this time period, a necessary prerequisite for the 
next higher, 40 percent rating, as well as all of the other 
higher ratings for diabetes.  See DC 7913 (requiring 
"insulin, restricted diet, and regulation of activities" 
for ratings higher than 20 percent) (emphasis added).

B.  CAD

The veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005 
(2007).  DC 7005 provides that a 10 percent evaluation is 
warranted where a workload of greater than 7 METs, but not 
greater than 10 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, continuous medication is required.  
A 30 percent evaluation is warranted where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating of 10 percent, but no higher, is warranted 
for the veteran's CAD.  The exercise stress test performed in 
connection with the March 2005 VA examination reflects that, 
at workload of 9.4 METs, the test was stopped secondary to 
dyspnea and fatigue.  In addition, August 2006 VAOPT notes 
indicate that the CAD was stable at that time on present 
medications. As a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, or other 
symptoms (or continuous medication being required) warrants a 
10 percent rating, the veteran is entitled to this rating as 
he displayed the requisite symptomatology.  However, the 
veteran is not entitled to a higher, 30 percent rating, 
because, on the March 2005 VA examination, there was no 
evidence of dyspnea, fatigue, or other symptoms at a workload 
between 5 and 7 METs.  Moreover, there was no evidence of 
angina, no cardiac symptoms, jugular venous distension, heart 
rhythm was regular, murmur, click, and pericardial rub were 
absent, there were occasional premature ventricular 
contractions, and the only other cardiovascular finding was 
hypertension, discussed separately below.  In addition, 
February and August 2006 VAOPT notes indicate that the heart 
had a regular rate and rhythm with a 1/6 systolic murmur at 
the apex, and a December 2006 chest X-ray was normal.

Thus, as a workload of between 7 and 10 METs resulted in 
dyspnea and fatigue, and medication was required to control 
his CAD, the veteran is entitled to an initial 10 percent 
rating.  However, as  there was no evidence of dyspnea, 
fatigue, or other symptoms at between 5 and 7 METs, or 
cardiac hypertrophy or dilation on X-ray or otherwise, a 
higher rating is not warranted under DC 7005.

C.  Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101 (2007).  DC 7101 provides that a rating of 10 
percent requires diastolic blood pressure predominantly 100 
or more, or systolic blood pressure predominantly 160 or 
more.  In addition, a 10 percent rating is the minimum for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of a compensable rating for hypertension 
at any stage of the appeal period.

Blood pressure readings on the March 2005 VA examination were 
156/86, 148/80, and 144/78.  In addition, the following blood 
pressure readings were recorded in the VAOPT notes: February 
2005: 142/70; August 2005: 150/70; August 2006: 150/86; 
December 2006: 153/97; February 9, 2007: 170/90 and 166/88; 
and February 23, 2007: 142/68 and 144/70.  These blood 
pressure readings reflect that, while there was some systolic 
pressure readings of 160 or more, diastolic pressure was 
predominantly less than 100 and systolic pressure was 
predominantly less than 160.  Moreover, there was no 
indication in the VAOPTs that the veteran had a history of 
diastolic pressure predominantly 100 or more, as his blood 
pressure reading of February 2004 was 142/84; blood pressure 
reading of July 7, 2004 was 150/72; and  blood pressure 
reading of July 26, 2004 was 122/70.  In addition, the 
veteran stated at the hearing that his diastolic pressure was 
not frequently above 100 (Hearing transcript, 5).

Thus, as the evidence reflects that the veteran has not had 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more at any stage of the appeal 
period, or a history of diastolic pressure predominantly 100 
or more, he is not entitled to an initial compensable rating 
for his hypertension.




D.  Peripheral Neuropathy of the Left Hand

The veteran's peripheral neuropathy of the left hand is rated 
under 38 C.F.R. § 4.124a, DC 8515 (2007).  The August 1966 
separation examination report of medical history indicates 
that the veteran is right handed.  Regarding the minor 
extremity, DC 8515 provides that mild incomplete paralysis of 
the median nerve warrants a 10 percent rating; moderate 
incomplete paralysis of the median nerve warrants a 20 
percent rating; severe incomplete paralysis warrants a 40 
percent rating; and complete paralysis warrants a 60 percent 
rating.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial compensable rating have not been 
met at any stage of the appeal period.  On the March 2005 VA 
examination, the veteran indicated that he had begun to 
experience decreased sensation in the fingers of his left 
hand.  The only symptom noted was of loss of sensation of the 
left hand below the wrist in a glove distribution.  There 
were no symptoms of diabetic neuropathy or skin 
abnormalities.  The left upper extremity was normal with 
normal radial pulse.  There was no motor loss, Babinski and 
Romberg's signs were negative, and cranial nerve functions 
were normal.  Moreover, February and August 2006 VAOPT notes 
indicated there were no focal motor deficits found.  In 
addition, the veteran testified during the Board hearing 
that, while he had numbness and tingling in his left hand, it 
did not affect the function of the hand or his ability to use 
the hand at all, including picking up anything (Hearing 
transcript, p. 10).

Thus, there was no evidence of even mild incomplete paralysis 
of the left hand on the March 2005 VA examination or in the 
VAOPT records, and this lack of symptomatology was confirmed 
by the veteran's testimony.  Therefore, an initial 
compensable rating for the veteran's peripheral neuropathy is 
not warranted at any stage of the appeal period under DC 
8515.



E.  Erectile Dysfunction

The veteran's erectile dysfunction is rated under 38 C.F.R. § 
4.115b, DC 7599-7522.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27 (2007).  Diagnostic Code 7599 
indicates the disability is not listed in the Rating 
Schedule, and it has been rated by analogy under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2007).  
In the present case, the erectile dysfunction was rated by 
analogy as penis, deformity, with loss of erectile power, 
evaluated under DC 7522.  Under Diagnostic Code 7522, a 20 
percent rating is assigned when there is evidence of 
deformity of the penis with loss of erectile power.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial compensable rating for the 
veteran's erectile dysfunction have not been met at any stage 
of the appeal period.  On the March 2005 VA examination, the 
veteran indicated that he had begun to experience a decrease 
in ability to obtain/maintain an erection sufficient for 
sexual intercourse.  The examiner indicated that vaginal 
penetration was possible less than half the time, and no 
other symptoms were identified.  The VAOPT notes did not 
indicate that there was deformity of the penis or that there 
were any other symptoms of the veteran's erectile 
dysfunction.  Moreover, during the Board hearing, the veteran 
testified that there was no deformity of the penis (Hearing 
transcript, p. 13).

Thus, as there is no evidence of deformity of the penis in 
addition to loss of erectile power, an initial compensable 
rating is not warranted for any stage of the appeal period 
under DC 7522.

F.  All Disabilities

In reaching the above conclusions, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher initial rating for all of the claims other than that 
relating to CAD, and is against assignment of an initial 
rating higher than 10 percent for CAD, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

In addition, the above determinations are based upon 
consideration of pertinent provisions of the rating schedule.  
The Board also finds that there is no showing that, at any 
stage of the appeal period, the symptoms of any of the 
disabilities have been so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis, pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1). None of the disabilities has been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in each assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial rating higher than 20 percent for 
diabetes is denied.

The claim for an initial rating of 10 percent, but no higher, 
for CAD, is granted, subject to the law and regulations 
governing payment of monetary awards.

The claim for an initial compensable rating for hypertension 
is denied.

The claim for an initial compensable rating for peripheral 
neuropathy of the left hand is denied.

The claim for an initial compensable rating for erectile 
dysfunction is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


